COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00470-CV


City of Carrollton                         §    From the 431st District Court

                                           §    of Denton County

v.                                         §    (2010-40236-362)

                                           §    December 31, 2014

Fred Loya Insurance Company                §    Opinion by Justice Dauphinot


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court.

      It is further ordered that Appellee Fred Loya Insurance Company shall pay

all costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Lee Ann Dauphinot_____________
                                         Justice Lee Ann Dauphinot